



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Graham, 2017 ONCA 245

DATE: 20170324

DOCKET: C61875

Feldman, van Rensburg and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Christopher Graham

Appellant

Richard Litkowski, for the appellant

Joseph Selvaratnam, for the respondent

Heard and released orally: March 17, 2017

On appeal from the sentence imposed on August 21, 2015 by
    Justice P.A. Hardman of the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant seeks leave to appeal his sentence of three years
    following a guilty plea to possession for the purpose of trafficking of two
    ounces of methamphetamine.  Other charges were withdrawn.  The guilty plea was
    given ten days after arrest.  As counsel on appeal submitted, it is a very
    early guilty plea which is entitled to a substantial credit in the sentencing
    process.  See
R. v. Mann
, 2010 ONCA 342, at para. 21.

[2]

The appellant was a young man of 29 at the time with a very difficult
    background from a very young age including sexual abuse by his stepfather and
    early drug addiction.  He has a significant record but with no drug offences. 
    His longest previous sentence was 2-1/2 years.

[3]

At the guilty plea and sentencing proceeding, Crown counsel asked for a
    penitentiary term of three years and defence asked for two years.  While the
    sentencing judge indicated that a great deal of credit needed to be given for
    the early guilty plea, she imposed the sentence suggested by the Crown.  Nor is
    there any other indication that credit was actually given for the early plea
    which not only indicates remorse but saves the system substantial cost.  Further,
    the case law brought before this court confirms that three years is at the high
    end for this quantity of methamphetamine.

[4]

In our view, the sentencing judge erred in principle by failing to give any
    real credit for the early guilty plea in this case.  As a result, this court is
    entitled to impose the sentence that it considers fit in the circumstances.

[5]

In our view, two years in penitentiary was a fit sentence having regard
    to not only the early guilty plea but also the appellants very difficult
    background circumstances.  We have also been given further information by counsel
    of the appellants progress in the institution, where he has achieved a number
    of high school equivalency credits.  He appears to have done well, which is
    encouraging with respect to his prospects for rehabilitation.

[6]

Leave to appeal sentence is therefore granted and the sentence is
    reduced to two years.

K. Feldman J.A.

K. van Rensburg J.A.

G. Pardu J.A.


